Citation Nr: 1801027	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than October 15, 2014, for the assignment of a 100 percent disability rating for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from December 1965 to February 1969, to include a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and February 2015 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  Jurisdiction is currently with the RO located in St. Petersburg, Florida.

In November 2010, the RO denied service connection for bilateral hearing loss, and in February 2015, the RO awarded an increased 100 percent disability rating for the service-connected PTSD, effective as of October 15, 2014.  The Veteran timely expressed disagreement with the denial of service connection for bilateral hearing loss and with the assigned effective date for the 100 percent disability rating for the service-connected PTSD.  As will be discussed below, a Statement of the Case has not been provided as to the effective date issue following receipt of the notice of disagreement.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A (a) (West 2012); 38 C.F.R. § 3.159 (c), (d) (2017).

With regard to the issue of service connection for bilateral hearing loss, the Veteran asserts that his current symptoms are the result of acoustic trauma experienced during his period of active service.  Noise exposure during service as a military policeman has been conceded by the RO.  In an Appellant's Brief dated in December 2014, the Veteran's raised an additional theory of entitlement, suggesting that the bilateral hearing loss could be secondary to the Veteran's service-connected diabetes mellitus, which was established during the pendency of this appeal.   The Veteran's representative referenced a number of recent studies and treatises supporting the assertion.

Review of the record reveals that an August 2010 VA examination report addressed the issue of direct service connection for bilateral hearing loss, but did not consider whether it could be secondary to a service-connected disability, to specifically include diabetes mellitus.  As such, the Board finds that an additional medical opinion must be obtained.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Allen v. Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310 (a) (2017).

With regard to the issue of an effective date earlier than October 15, 2014, for the assignment of a 100 percent disability rating for the service-connected PTSD, the claims was adjudicated by the RO in February 2015.  In April 2015, the Veteran timely filed a notice of disagreement.  A Statement of the Case has not been provided as to the issue following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon, 12 Vet. App. at 238.  The issue should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination by an otolaryngologist so as to determine the nature and etiology of his asserted bilateral hearing loss.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.  All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a)  Is it at least as likely as not that the Veteran's bilateral hearing loss had its clinical onset during active service or is otherwise related to such service, to include conceded noise exposure therein.

In providing this rationale, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of in-service noise exposure, then he/she should comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifested.

(b)  Is it at least as likely as not that the Veteran's diagnosed bilateral hearing loss was caused (in whole or in part) by a service-connected disability, to specifically include diabetes mellitus, or medications taken for treatment thereof?  

In providing this rationale, the examiner must comment on the referenced studies and treatises supporting the assertion as provided by the Veteran's representative in the December 2017 Appellant's Brief.

(c)  Is it at least as likely as not that the Veteran's diagnosed bilateral hearing loss is aggravated (made chronically worse) by a service-connected disability, to specifically include diabetes mellitus, or medications taken for treatment thereof?

If the Veteran's current bilateral hearing loss is aggravated
by a service-connected disability, the examiner should, to the extent possible, also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a hearing loss disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall issue a Statement of the Case as to the issue of an effective date earlier than October 15, 2014, for the assignment of a 100 percent disability rating for the service-connected PTSD.  If the decision remains adverse to the Veteran, he shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA.

4.  The AOJ will then readjudicate the Veteran's claim of entitlement to service connection for hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


